Case 14-23858        Doc 53     Filed 02/20/19     Entered 02/20/19 14:50:33          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 23858
         Latonya M Moore

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/27/2014.

         2) The plan was confirmed on 09/25/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/13/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $73,237.15.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-23858             Doc 53         Filed 02/20/19    Entered 02/20/19 14:50:33                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $24,208.20
           Less amount refunded to debtor                              $1,551.24

 NET RECEIPTS:                                                                                           $22,656.96


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,639.50
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $925.97
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,565.47

 Attorney fees paid and disclosed by debtor:                         $750.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured           0.00         97.16            97.16           0.97       0.00
 AT&T Mobility II LLC                    Unsecured         900.00      1,108.87         1,108.87          11.09       0.00
 Bell General Office Credit Union        Unsecured      1,397.00            NA               NA            0.00       0.00
 Ccrservices                             Unsecured         200.00           NA               NA            0.00       0.00
 Charter One                             Unsecured         900.00           NA               NA            0.00       0.00
 city check recovery                     Unsecured         200.00           NA               NA            0.00       0.00
 City of Chicago Department of Finance   Unsecured           0.00        101.69           101.69           1.02       0.00
 City of Chicago Department of Finance   Secured           700.00        801.69           700.00        700.00        0.00
 City of Chicago -Dept of Revenue        Unsecured         100.00           NA               NA            0.00       0.00
 Corporate America Family CU             Unsecured      4,037.00       3,316.68         3,316.68          33.17       0.00
 Educational Credit Management Corp      Unsecured      6,701.00       6,853.35         6,853.35          68.53       0.00
 I C System Inc                          Unsecured          71.00           NA               NA            0.00       0.00
 Internal Revenue Service                Unsecured      1,355.00       6,197.81         6,197.81          61.98       0.00
 Internal Revenue Service                Priority       8,000.00     13,157.79        13,157.79      13,157.79        0.00
 MCI                                     Unsecured         121.00           NA               NA            0.00       0.00
 Med Coll Sys                            Unsecured         534.00           NA               NA            0.00       0.00
 NCO Financial Systems Inc               Unsecured         352.00           NA               NA            0.00       0.00
 Nelnet Loans                            Unsecured      3,984.00            NA               NA            0.00       0.00
 Ocwen Loan Servicing LLC                Secured      100,960.00    107,090.48       107,090.48            0.00       0.00
 Ocwen Loan Servicing LLC                Unsecured     26,641.00     28,517.91        28,517.91            0.00       0.00
 Peoples Energy Corp                     Unsecured         795.00           NA               NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      1,495.00       1,040.14         1,040.14          10.40       0.00
 People's Gas                            Unsecured      1,500.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates           Secured        8,123.00       3,675.00         3,675.00      3,675.00     167.79
 Portfolio Recovery Associates           Unsecured            NA           0.00       20,375.28         203.75        0.00
 Secretary Of State                      Unsecured           1.00           NA               NA            0.00       0.00
 Village of Hoffman Estates              Unsecured      2,000.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-23858        Doc 53      Filed 02/20/19     Entered 02/20/19 14:50:33             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $107,090.48              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,675.00          $3,675.00           $167.79
       All Other Secured                                    $700.00            $700.00             $0.00
 TOTAL SECURED:                                         $111,465.48          $4,375.00           $167.79

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $13,157.79         $13,157.79              $0.00
 TOTAL PRIORITY:                                         $13,157.79         $13,157.79              $0.00

 GENERAL UNSECURED PAYMENTS:                             $67,608.89            $390.91              $0.00


 Disbursements:

         Expenses of Administration                             $4,565.47
         Disbursements to Creditors                            $18,091.49

 TOTAL DISBURSEMENTS :                                                                     $22,656.96


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
